Broyles, C. J.,
dissenting. I think the evidence demanded a finding that the insured’s death resulted from bodily injury intentionally inflicted by another person. This being true, under the double-indemnity agreement attached to the policy, to wit, that “it is mutually agreed that this provision [as to paying double the face amount of the policy] shall not cover . . death resulting . . from bodily injury inflicted . . intentionally by another person” (italics mine), the plaintiff was not entitled to recover double indemnity, and the verdict was contrary to law and the evidence.